DETAILED CORRESPONDENCE
This action is in response to the filing of the RCE on 09/08/2022. Claims 13 and 14 are canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180374002).

	Claim 1, Li discloses an automatic drive vehicle which is configured to travel autonomously from a pickup location to a drop-off location in accordance with a transportation request from a user, comprising and a controller configured to:  control an autonomous travel of the automatic drive vehicle [see at least p0019, p0037, After implementing a maneuver required by a command from a user, a vehicle is arranged to go straight through one or more intersections within a given distance. In addition, methods are introduced to change a travel route, pay fees, monitor items left behind in a vehicle, generate an enhanced map, predetermine vehicle orientation direction, etc. Moreover, a vehicle is configured to respond to a user who hails it with gestures. A one-tap process is arranged for reserving a vehicle without entering destination info. A vehicle 18 and server 72 are connected via a wireless communication network 14. Assume that vehicle 18 is an autonomous automobile for the purpose of illustrating embodiments. Vehicle 18 may include a vehicle control system 24 and driving system 70 responsible for vehicle navigation and driving respectively];
one or more sensors for providing information on an area surrounding the automatic drive vehicle, wherein the one or more sensors include a camera mounted on the automatic drive vehicle; a controller configured to: control an autonomous travel of the automatic drive vehicle; recognize an environment surrounding the automatic drive vehicle [see at least p0041, p0093 - After a vehicle enters a destination area, the control system may start sensing the detail of the surrounding environment, especially parking spots, using sensors of the vehicle. The sensors may include aforementioned cameras, radar and LIDAR devices. The control system may create an enhanced map by combining a regular map with the measurement data obtained currently or in real time. From the measurement, the control system may ascertain road marks and signs, parking marks and signs, surrounding buildings and facilities, and surrounding vehicles to recognize existing paths and available parking spots]; 
and a user interface configured to provide the processed image to the user, wherein the processed image is a camera image of the drop-off location, and wherein the controller is further configured to: control the automatic drive vehicle to travel autonomously along a route from the pickup location to the drop-off location; and after the providing of the processed image by the user interface, in response to a detailed drop-off location in the processed image being specified by the user through the user interface, control the automatic drive vehicle so as to travel autonomously along a route from its present location to the detailed drop-off location [see at least p0041, p0093- p0095, p0129 - An icon, as an interactive element with a label like “Parking Spot”, may be configured on the screen. A user may tap “Parking Spot” icon to begin a process to select a parking space. For instance, a user may tap “Parking Spot” icon and then tap a parking symbol at a spot, which may be sensed by the screen and cause a signal to be sent to the control system. It is noted that tapping a parking symbol and tapping a parking spot mean the same action, since the symbol is configured at the parking spot. The control system, employing multiple programs and/or algorithms, may change the color of the selected parking symbol, calculates a trajectory, and makes a driving system to drive the vehicle along the trajectory and stop it at the spot; The monitoring process may be performed continuously via analyzing images captured by sensors like aforementioned cameras. Images of people who are close to the curb of the road are singled out. Then the images are analyzed via certain algorithm to ascertain whether anyone gestures to hail a vehicle. Hailing gestures may include stretching out an arm, raising a hand, sticking out a hand, or other predetermined postures. If a vehicle is vacant, the control system may navigate the vehicle to a person automatically after finding a hailing signal]; 
Li does not specifically teach and execute processing to visualize the surrounding environment and generate a processed image of the surrounding environment based on the information provided by the camera, the processed image being generated in response to a distance from a present location of the automatic vehicle to the drop-off location being equal to or less than a predetermined distance.
However, Li does teach vehicle 18 may include sensors 16 to detect the external environment that surrounds the vehicle and the internal situation within it. Sensors 16 may include cameras, a radar system, a LIDAR system, a GPS device, a speed sensor, an accelerometer, an electronic compass, a suspension sensor, etc. Some cameras may be located on or exposed to the exterior of the vehicle. These cameras may be used to take images and videos of the surroundings to detect and recognize road signs, road marks, pedestrians, obstacles, other vehicles, buildings, land marks, etc.
Li teaches icons may be presented on a display of the vehicle so that a user may have a chance to select which enhanced map to use. For instance, a user may tap on an icon to choose one type of the enhanced map and the control system may be arranged to present it. In addition, it may be arranged that once an enhanced map is generated by the control system, it replaces a regular map and appears on the display [see p0094].
Also disclosing, in some cases, when a user is travelling in an autonomous vehicle, the user may want to change destination for some reasons. As discussed when explaining embodiments of FIG. 4, a “Select Destination” icon may be arranged on a screen of a display or in an interface of a control system. A user may tap the icon and then enter new destination info by keying in an address, tapping a spot on a map, or scribbling to create an area on a map. After the control system receives a new destination, it may calculate a new route and guide the vehicle to the place along the new route. A user may change destination anytime, whether a vehicle is traveling on a road or has already arrived at a destination [see at least p0155].
		
Therefore, it would have been obvious to modify Li to include,  and execute processing to visualize the surrounding environment and generate a processed image of the surrounding environment based on the information provided by the camera, the processed image being generated in response to a distance from a present location of the automatic vehicle to the drop-off location being equal to or less than a predetermined distance, here a predetermined distance is merely something skilled in the art could modify, thus providing an accurate view and information to the user to better determine when the user would like to exit the vehicle. 


Claim 6, Li discloses an automatic drive vehicle which is configured to travel autonomously along a route from a pickup location to a drop-off location in accordance with a transportation request from a mobile terminal user, comprising: [see at least p0019, p0037, FIG. 26, p0132 - an exemplary diagram describing a simple hailing process according to the invention. Assume that a user has installed an app, for instance, a “Car App”, at an electronic device, such as a smartphone 516. The app or application, as a specialized program, is designed to help a user book or hail a vehicle. After the user launches the app, an app interface appears on a touch screen 518 of phone 516. After implementing a maneuver required by a command from a user, a vehicle is arranged to go straight through one or more intersections within a given distance. In addition, methods are introduced to change a travel route, pay fees, monitor items left behind in a vehicle, generate an enhanced map, predetermine vehicle orientation direction, etc. Moreover, a vehicle is configured to respond to a user who hails it with gestures. A one-tap process is arranged for reserving a vehicle without entering destination info. A vehicle 18 and server 72 are connected via a wireless communication network 14. Assume that vehicle 18 is an autonomous automobile for the purpose of illustrating embodiments. Vehicle 18 may include a vehicle control system 24 and driving system 70 responsible for vehicle navigation and driving respectively];

one or more sensors for providing information on an area surrounding the automatic drive vehicle, wherein the one or more sensors include a camera mounted on the automatic drive vehicle; a controller configured to: control an autonomous travel of the automatic drive vehicle; recognize an environment surrounding the automatic drive vehicle [see at least p0041, p0093 - After a vehicle enters a destination area, the control system may start sensing the detail of the surrounding environment, especially parking spots, using sensors of the vehicle. The sensors may include aforementioned cameras, radar and LIDAR devices. The control system may create an enhanced map by combining a regular map with the measurement data obtained currently or in real time. From the measurement, the control system may ascertain road marks and signs, parking marks and signs, surrounding buildings and facilities, and surrounding vehicles to recognize existing paths and available parking spots]; and
a communication interface configured to perform near-field communication with the mobile terminal, wherein the processed image is a camera image of the drop-off location, and wherein the controller is further configured to: control the automatic drive vehicle to travel autonomously along a route from the pickup location to the drop-off location [see at least p0037, p0132 and fig 26 - a vehicle 18 and server 72 are connected via a wireless communication network 14. Assume that vehicle 18 is an autonomous automobile for the purpose of illustrating embodiments. Vehicle 18 may include a vehicle control system 24 and driving system 70 responsible for vehicle navigation and driving respectively. A button 520, as an interactive element, has a label “Hail Car”. There are three small windows 522, 524, and 526 below button 520, in which a user may enter a pickup place, a pickup time, and a destination respectively]; and

 after the providing of the processed image to the mobile terminal via the communication interface, in response to a detailed drop-off location in the processed image being received from the mobile terminal of the user via the communication interface, control the automatic drive vehicle to travel autonomously along a route from its present location to the detailed drop-off location. [see at least p0041, p0093, p0095, p0129 -After a vehicle enters a destination area, the control system may start sensing the detail of the surrounding environment, especially parking spots, using sensors of the vehicle. The sensors may include aforementioned cameras, radar and LIDAR devices. The control system may create an enhanced map by combining a regular map with the measurement data obtained currently or in real time. From the measurement, the control system may ascertain road marks and signs, parking marks and signs, surrounding buildings and facilities, and surrounding vehicles to recognize existing paths and available parking spots; An icon, as an interactive element with a label like “Parking Spot”, may be configured on the screen. A user may tap “Parking Spot” icon to begin a process to select a parking space. For instance, a user may tap “Parking Spot” icon and then tap a parking symbol at a spot, which may be sensed by the screen and cause a signal to be sent to the control system. It is noted that tapping a parking symbol and tapping a parking spot mean the same action, since the symbol is configured at the parking spot. The control system, employing multiple programs and/or algorithms, may change the color of the selected parking symbol, calculates a trajectory, and makes a driving system to drive the vehicle along the trajectory and stop it at the spot].
Li does not specifically teach execute processing to visualize the surrounding environment and generate a processed image of the surrounding environment based on the information provided by the camera, the processed image being generated in response to a distance from a present location of the automatic vehicle to the drop-off location being equal to or less than a predetermined distance.
However, Li does teach vehicle 18 may include sensors 16 to detect the external environment that surrounds the vehicle and the internal situation within it. Sensors 16 may include cameras, a radar system, a LIDAR system, a GPS device, a speed sensor, an accelerometer, an electronic compass, a suspension sensor, etc. Some cameras may be located on or exposed to the exterior of the vehicle. These cameras may be used to take images and videos of the surroundings to detect and recognize road signs, road marks, pedestrians, obstacles, other vehicles, buildings, land marks, etc. The monitoring process may be performed continuously via analyzing images captured by sensors like aforementioned cameras. Images of people who are close to the curb of the road are singled out. Then the images are analyzed via certain algorithm to ascertain whether anyone gestures to hail a vehicle. Hailing gestures may include stretching out an arm, raising a hand, sticking out a hand, or other predetermined postures. If a vehicle is vacant, the control system may navigate the vehicle to a person automatically after finding a hailing signal [see p0129].
Li teaches icons may be presented on a display of the vehicle so that a user may have a chance to select which enhanced map to use. For instance, a user may tap on an icon to choose one type of the enhanced map and the control system may be arranged to present it. In addition, it may be arranged that once an enhanced map is generated by the control system, it replaces a regular map and appears on the display [see p0094].
Also disclosing, in some cases, when a user is travelling in an autonomous vehicle, the user may want to change destination for some reasons. As discussed when explaining embodiments of FIG. 4, a “Select Destination” icon may be arranged on a screen of a display or in an interface of a control system. A user may tap the icon and then enter new destination info by keying in an address, tapping a spot on a map, or scribbling to create an area on a map. After the control system receives a new destination, it may calculate a new route and guide the vehicle to the place along the new route. A user may change destination anytime, whether a vehicle is traveling on a road or has already arrived at a destination [see at least p0155].
		
Therefore, it would have been obvious to modify Li to include,  and execute processing to visualize the surrounding environment and generate a processed image of the surrounding environment based on the information provided by the camera, the processed image being generated in response to a distance from a present location of the automatic vehicle to the drop-off location being equal to or less than a predetermined distance, here a predetermined distance is merely something skilled in the art could modify, thus providing an accurate view and information to the user to better determine when the user would like to exit the vehicle. 




Claim 11, Li discloses the automatic drive vehicle according to claim 1, but does not specifically disclose wherein the one or more sensors provide real-time information on the area the automatic drive vehicle, and wherein the processed image is based on the real-time information provided by the one or more sensors [see p0093 - vehicle enters a destination area, the control system may start sensing the detail of the surrounding environment, especially parking spots, using sensors of the vehicle. The sensors may include aforementioned cameras, radar and LIDAR devices. The control system may create an enhanced map by combining a regular map with the measurement data obtained currently or in real time. From the measurement, the control system may ascertain road marks and signs, parking marks and signs, surrounding buildings and facilities, and surrounding vehicles to recognize existing paths and available parking spots].







Claim 12, Li discloses the automatic drive vehicle according to claim 6, but does not specifically disclose wherein the one or more sensors provide real-time information on the area the automatic drive vehicle, and wherein the processed image is based on the real-time information provided by the one or more sensors [see p0093 - after a vehicle enters a destination area, the control system may start sensing the detail of the surrounding environment, especially parking spots, using sensors of the vehicle. The sensors may include aforementioned cameras, radar and LIDAR devices. The control system may create an enhanced map by combining a regular map with the measurement data obtained currently or in real time. From the measurement, the control system may ascertain road marks and signs, parking marks and signs, surrounding buildings and facilities, and surrounding vehicles to recognize existing paths and available parking spots].


Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180374002) and Arden (US 20170192432).

Claims 2 and 7, Li discloses the automatic drive vehicle according to claim 1 and claim 6, but does not specifically disclose wherein the controller is further configured to perform a deceleration processing, wherein the deceleration processing is processing for setting a target speed of the automatic drive vehicle to be equal to or less than a predetermined speed during the providing of the processed image by the user interface.
However, Arden discloses the method includes sending a request for a vehicle to stop at a particular location; in response to the request, receiving information identifying a current location of the vehicle; generating a map for display, the map including a first marker identifying the location of the vehicle, a second marker identifying the particular location, and a shape defining an area around the second marker at which the vehicle may stop, the shape having an edge at least a minimum distance greater than zero from the second marker; displaying, on the display, a route on the map between the first marker and the shape such that the route ends at the shape and does not reach the second marker; receiving updated location information for the vehicle; and displaying, on the display, progress of the vehicle towards the area along the route based on the updated location information[ see at least Summary of Invention]. 
Further discloses the pickup location (or drop off – see below p0068) can be displayed in the client computing device 120 as a marker on a map. For example, as shown in example 500 of FIG. 5, a marker 510 corresponding to a preferred pickup location is displayed on map 520. A potential pickup zone 530 around the marker corresponding to a predetermined distance from the preferred pickup location may also be displayed. This potential pickup zone may indicate to the user where the pickup is likely to occur. In addition, the client device can display a path 540 between the vehicle 101′s current location 550 and the pickup zone corresponding to a route received from the server computing device 110 which the vehicle will or is expected to travel to reach the user [see p0053]. 
The predetermined distance from the preferred pickup location which defines the zone is greater than zero and may be defined in distance or travel time. For example, the predetermined distance may be 10 meters or more or less or 15 seconds at some predetermined speed (such as the speed limit of the roadway). In addition, the predetermined distance may be a radial distance, or simply a distance along a roadway extending away from the pickup location. In one example, the zone 530 may be shown as a shape such as a bubble wherein an edge or point of the shape is at least the predetermined distance from the pickup location [see Fig 5 and p0057]. 
As noted, the predetermined speed may be the speed limit, but the vehicle must slow down to stop and it appears the larger the zone 530 the slower the vehicle since it is in zone to park;  showing as it gets closer to the drop off or pick up location, the display shows the vehicle looking for a pick up or drop off spot, the display may decrease in size around the parking spots showing the vehicle 101 is likely to have a better understanding of available parking spots within the zone from information received from the vehicle's perception system or other sources. This may allow the user to easily identify and focus on reaching the zone where the user is able to intercept vehicle 101 [see Figs 8, 9 - 11 and p0060- p0064]. 
Arden also discloses, the aforementioned features may also be useful when a vehicle is attempting to drop off a passenger at a destination. For instance, as the vehicle approaches a destination point, the client device may display a map with a route to the destination identified by a map pin. A zone may be drawn some distance around this map pin in order to identify to the user that the vehicle could potentially stop anywhere within the zone. In some examples, as the vehicle approaches the zone and begins to detect the availability of places for the vehicle to safely stop, the zone may again increase in size. Once the vehicle has identified a location within the zone for the vehicle to stop, the location may be identified by a new marker which identifies to the user where this new marker is in relation to the map pin which indicated the original destination [p0068]. 

Therefore, it would have been obvious to modify Li to include, wherein the controller is further configured to perform a deceleration processing, wherein the deceleration processing is processing for setting a target speed of the automatic drive vehicle to be equal to or less than a predetermined speed during the providing of the processed image by the user interface, as suggested and taught by Arden, providing users with real time information about what actions a taxi is taking on the route to pick up and drop off a user. 

	 


Claims 3 and 8, Li discloses the automatic drive vehicle according to claim 2 and claim 7, but does not specifically disclose wherein controller is further configured to perform a pause task, wherein the pause task is a task to stop the automatic drive vehicle temporarily at a stoppable location closest to the present location during the providing of the processed image by the user interface.
	However, Arden discloses once a vehicle enters the physical area corresponding to the pickup zone at one edge and as the vehicle approaches or gets close to another edge of the zone, the size of the zone on the user's client device may be increased. This lets the user know that he or she may have to go a bit farther from the desired pickup location, (or drop) but may still maintain the position of the preferred pickup location within the pickup zone [p0021].
In another example, once the vehicle recognizes a potential spot to stop and wait for the user, the zone may start to shrink towards that spot. This indicates to the user that he or she should move towards the center of the shrinking zone rather than towards the preferred pickup location. At the same time, the user's phone may display information about what the vehicle is doing or “thinking” in order to further express to the user how the pickup location is changing. For example, if the vehicle is close to leaving the pickup zone and unable to find a spot to park, the client device may indicate that the vehicle needs more time or zone to find a spot to park. Similarly, the client device may indicate when the vehicle has found a spot in which to park [see at least p0021 – p0024].
These pickup and destination locations may be predefined (e.g., specific areas of a parking lot, etc.) or may simply be any location within a service area of the vehicles. As an example, a pickup location can be defaulted to current location of the user's client computing device, or can be input by the user at the user's client device. For instance, the user may enter an address or other location information or select a location on a map to select a pickup location. As shown in FIG. 4A, user 122 may use his or her finger 422 to tap on a map 424 displayed on the display 114 of client computing device 120. In response, as shown in FIG. 4B, the location of the tap on the map, displayed as map marker 426, may be identified as a requested location. Allowing the user to input or select a location may be especially helpful where the user is not currently located at the pickup location but will be by the time the vehicle arrives [see p0049]. 

	Therefore, it would have been obvious to modify Li, to include wherein the pause task is a task to stop the automatic drive vehicle temporarily at a stoppable location closest to the present location during the provision of the surrounding image by the mobile terminal, as suggested and taught by Arden, providing a route changing device and a route changing system that can change a scheduled traveling route at an early stage. 


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180374002) and Arden (US 20170192432) further in view of Denso (JP2017 106741A – as presented by the Applicant in prior art disclosure) and Matthiesen (US 20180308191). 
	
Claims 4 and 9, Li as modified discloses the automatic drive vehicle according to claims 3 and 8, but does not specifically disclose further comprising a database storing historical data of the stoppable location at which the pause task was carried out, wherein the  controller is further configured to: specify, based on the historical data, a stoppable location which is determined based on proximity to the drop-off location and  highest usage frequency as a most frequent stop location; and perform the pause task when a distance of the route from the present location to the drop-off location is equal to or less than a distance  from the most frequent stop location to the drop-off location.
However, Matthiesen discloses systems and methods, of autonomous vehicle management, such as within a dynamic transportation matching system utilizing one or more vehicle types such as non-autonomous vehicles and autonomous vehicles. When a service request (e.g., ride request, maintenance request, idling request, etc.) is received, the service request may be matched with an appropriate service provider (e.g., an autonomous vehicle to a rider, a maintenance facility to an autonomous vehicle, etc.). An autonomous vehicle may then be dispatched based on the service request. For example, the autonomous vehicle may be dispatched to a pickup location associated with a ride request [see p0018]. 
One or more autonomous routes may be defined in data store 222. These autonomous routes may be defined from designated pickup and drop-off locations in a given geographic area. If the pickup and drop-off locations received in the ride request are each within one or more threshold distances of the designated pickup and drop-off locations, the autonomous ride type may be presented as an option to the requestor. Additionally, or alternatively, autonomous regions may be defined in data store 222 for a given geographic region. Each autonomous region may be associated with mapping, driving, and/or roadway conditions that allow autonomous vehicles to navigate between most locations within the region [0034]; these routes may be defined by the autonomous ride matching system based on historical data and real-time data, such as data gathered from current and prior journeys of non-autonomous vehicles. In some embodiments, autonomous vehicles may be sent to and retrieved from various facilities or parking/idling locations 708, 710. 
For example, a parking area 708 may be defined near event locations, such as stadiums, arenas, conference centers, etc. Such a holding area may be defined relative to scheduled events, and may otherwise not be in use. In some embodiments, a service facility 710 may serve as a maintenance area. After an autonomous vehicle has been in use for a particular period of time, has logged a particular number or miles and/or rides, or other usage metric; For example, an autonomous matching service may be in communication with a dynamic transportation matching system in order to determine certain routes traveled historically by non-autonomous vehicles, such as popularity of routes, popular pick-up locations, popular drop-off locations, as well as sub-areas within a geographic area serviced by both non-autonomous vehicles and autonomous vehicles [see Fig 7 and p0047, p0059].

Therefore, it would have been obvious to modify Li,  to include  further comprising a database in which historical data of the stoppable location at which the pause task was carried out wherein the visualization processing portion is further configured to: specify, based on the historical data, a stoppable location which is close to the drop-off location and also is highest usage frequency as a most frequent stop location; and perform the pause task when a distance of the route from the present location to the drop-off location is equal to or less than a distance of a from the most frequent stop location to the drop-off location, as suggested and taught by Matthiesen, providing autonomous vehicles to perform various activities autonomously that were previously performed by human drivers.



Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180374002) and (JP2002296062A) (hereinafter referred to as Clarion). 

Claims 5 and 10, Li discloses the automatic drive vehicle according to claim 1 and claim 6, but does not specifically disclose wherein the controller is further configured to execute superposition processing, wherein the superposition processing is processing to superimpose availability information drop-off task on the processed image.
	However, Clarion discloses navigation technology capable of quickly setting a facility suitable as a next destination from an existing destination by a simple operation. Navigation devices mounted on vehicles to provide road guidance have rapidly become widespread. A navigation device calculates and sets the optimal route to a specified destination based on map data representing roads and the like, and sequentially detects the position of the vehicle using GPS or autonomous navigation, while displaying a map or synthesized voice. Is used to guide the driver to turn right or left [see p0002].  
Further Clarion discloses, a navigation apparatus for storing map information indicating where and what roads and facilities are provided, A designation means for designating a facility as a destination from; a means for calculating and setting a route to the designated destination; a means for detecting a current position of the vehicle; and a map which is detected on a map based on the map information. Means for displaying  the current position in a superimposed manner, means for performing route guidance based on the set route, means for determining whether or not the vehicle has reached the set destination or in the vicinity thereof, It is determined that the vehicle has arrived at or near the destination[see p0009 – p0011]. 

Therefore, it would have been obvious to modify Li as modified, to include   wherein the visualization processing portion is further configured to execute superposition processing, wherein the superposition processing is processing to superimpose availability information of a drop-off task on the processed image, as suggested and taught by Clarion, providing a means where even if a user decides and sets a destination on his/her own will, at the time when the user arrives at or near the destination, if the first destination is not available; it is often the case that same or alternative destinations need to be set quickly and shown through the system. 














Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. The Examiner would like to note that the Applicant argues that Li does not disclose "wherein the processed image is generated based on information from a camera of the automatic drive vehicle.” Also stating, “[t]he perspective enhanced map image is a three-dimensional image of the destination area, combining the map image with object information recognized by a camera, a radar and a LIDAR (perspective enhanced map).”
However, Li also discloses when an autonomous vehicle drives as taxi along a road, its control system may be configured to monitor behaviors of pedestrians and people standing on the sidewalk whether or not the vehicle is vacant. The monitoring process may be performed continuously via analyzing images captured by sensors like aforementioned cameras. Images of people who are close to the curb of the road are singled out. Then the images are analyzed via certain algorithm to ascertain whether anyone gestures to hail a vehicle. Hailing gestures may include stretching out an arm, raising a hand, sticking out a hand, or other predetermined postures. If a vehicle is vacant, the control system may navigate the vehicle to a person automatically after finding a hailing signal.
The Examiner understands a processed image from a camera to be a physical process used to convert an image signal, either digital or analog, into a physical image. The actual output itself can be an actual physical image or the characteristics of an image, like the one Li teaches of a person hailing a cab; Images are analyzed via certain algorithm to ascertain whether anyone gestures to hail a vehicle.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
/Renee M. LaRose/
Examiner, Art Unit 3664

	
	
	
	/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3664